What is said in Commercial National Bank of Miles City v.Custer County, ante, p. 505, 264 P. 121, is in all respects applicable to this case.
The judgment of the district court of Custer county is reversed, and the cause is remanded with directions to take such action in the premises as by the mandate of the supreme court of the United States shall be proper, and that the clerk of this court is hereby directed to issue a remittitur in accordance with Rule XXI of the Rules of this court.
Reversed and remanded. *Page 508